DETAILED ACTION
This action is responsive to communications filed 28 November 2022.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 September 2022, 28 November 2022 and 06 December 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument; however, Applicant argues in substance:
Comito does not teach any chat links being established with the computing platform 102 or that such non-taught connections are used to communicate reactions to other user devices. See Remarks pages 13-14.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. The limitations involving a chat link of claim 19, e.g. “establishing a first chat link between the first user device and the sync server” and “establishing a second chat link established between the second user device and the sync server”, under broadest reasonable interpretation, denote connecting users via a server for synchronizing content presentation including messaging functionality, such as for reactions. Therefore, Comito at least discloses and/or teaches [col. 3, ls. 39-49] “… ‘media content’ and ‘same media content’ may include images of individual users reacting to a shared content consumption experience … facial expressions, movements, or statements in response to chat room interactions with other users of the chat room …” [col. 4, ls. 3-18] “… system 100 within a user environment including communication network 120, content server 124, and media players 130a and 130b having respective displays 138a and 138b, and utilized by respective users 128a and 128b, … communication links 122 interactively connecting computing platform 102 and content server 124 with media players 130a and 130b … first media content 126a and second media content 126b, state message 132a provided by media player 130a, state message 132b provided by media player 130b, and content coordination messages 134a and 134b output to respective media players 130a and 130b … same media content”, therefore, for the “same media content” above being images, facial expressions, movements, or statements in response to chat room interactions, such as users reacting thereto, would denote communicating reactions to other devices. Furthermore, the “same media content” is output to respective media players 130a and 130b, e.g. connected thereto over computing platform 102 and content server 124, which would be provided by content server 124. See also [col. 4, ls. 58-col. 5, ls. 7] “… media content provided by content server 124 …”, therefore, the reactions provided above would be through a networked system comprising of an internet based chat room, wherein as known in the art for chatting and/or messaging to occur that members must be connected, such as on a network like the internet, and through a service provider of the chatting and/or messaging service, such as a computing device, server, or platform, that enables the service; without establishment of a connection, link and/or network for chatting, the chatting service would not be enabled as there is no connection so as to send a chat from one user to another. Further, as defined in applicant’s specification, see [0049-0052] the multiple links may be a combination and provided as single, e.g. single link that performs the actions therein, wherein a sync link is for communicating timing, status and other synchronization information, and a chat link is for communicating reactions to different users, such that Comito that delivers both reactions to users as well as stateful messages and coordination messages enables the functionalities of a sync link and chat link, wherein the network is connected via links 122. As such, the limitations are at least disclosed and/or taught by Comito.
PHOSITA would not equate these delays with decoding delays as the technology used to manipulate a hard drive and the technology used to decode data are simply different technologies. Here, hindsight is required to arrive at claim 4 based on the cited passages in Comito relied upon by the Examiner . Such an approach is impermissible. See Remarks page 12.
In response to applicant's argument (b) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, upon broadest reasonable interpretation of the limitation of claim 4, the “delay is a first user device delay/occurs while the first user device decodes the first content”, denotes any type of delay when decoding content. As such, Comito at least disclose and/or teaches [col. 16, ls. 48-61] “… will add an offset to X derived from the above-computed rolling average, e.g. utilize the offset to determine the latency of first content coordination message …” wherein a rolling average, e.g. a sum of latencies is factored into sending and processing of communications between the media player and platform, so as to have a state message sent by first player to computing platform with offset when seeking to a new playhead time, e.g. a delay during playing for transmission of state messages to the server for content synchronicity (i.e. delay of state message while device is decoding first content, e.g. playing content for presentation).
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
For reasons of examination, the term “substantial” is interpreted as comprising near and exact, e.g. “substantially simultaneously” refers to being exactly simultaneously and/or nearly simultaneously, likewise for “substantially identical” as found in claims 1 and 14-17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Comito et al. (US-10735825-B1) hereinafter Comito.
Regarding claim 19, Comito discloses:
A method for facilitating a watch party  ([col. 3, ls. 59-col. 4, ls. 2] [FIG. 1] system for coordinating delivery of media content to multiple media players (i.e. watch party)) comprising: 
establishing a first sync link between a first user device and a sync server ([col. 4, ls. 3-18] communication links 122 connecting computing platform and content server with first media player 130a see also [FIG. 1] further denoting communication links 122, e.g. for first user 128a, to transfer 126a first media content 132a state message 134a content coordination messages (i.e. links for transferring separate data) {see specification [0050] wherein “sync link 110 may be used to facilitate communication of timing, status and other synchronization information by and between a given user device 104 and a given sync server 102} i.e. communication of content coordination messages over the communication links 122 facilitates a sync link); 
establishing a second sync link between a second user device and the sync server ([col. 4, ls. 3-18] communication links 122 connecting computing platform and content server with second media player 130b, i.e. communication of content coordination messages over the communication links 122 facilitates a sync link as above, such as for a second user 128b); 
selecting a content for presentation by each of the first user device and the second user device ([col. 2, ls. 43-67] each user may individually stream or otherwise access a different instantiation of the same content, e.g. one may have via memory, another via cable, satellite, OTA, scheduled broadcast (i.e. for a user to stream or access a content a user must select said content for access)); 
wherein a first copy of the content is directly accessible by the first user device ([col. 2, ls. 43-67] access content e.g. stored locally, scheduled broadcast, internet streaming (i.e. directly accessible) [col. 4, ls. 3-18] [FIG. 1] first media content 126a, e.g. to 130a over 122 links to the user respectively shown in the figure); 
wherein a second copy of the content is directly accessible by the second user device ([col. 2, ls. 43-67] access content e.g. stored locally, scheduled broadcast, internet streaming (i.e. directly accessible) [col. 4, ls. 3-18] [FIG. 1] second media content 126b, e.g. to 130b over 122 links to the user respectively shown in the figure); 
establishing a first chat link between the first user device and the sync server ([col. 4, ls. 3-18] communication links 122 connecting computing platform and content server with first media player 130a, see also [FIG. 1] further denoting communication links 122, e.g. for first user 128a, to transfer 126a first media content 132a state message 134a content coordination messages (i.e. links for transferring separate data) {see specification [0049] one or more communications links may be established between a user device 104 and the sync server 102 … any combination of communications links may be combined or provided as single [0050] wherein “sync link 110 may be used to facilitate communication of timing, status and other synchronization information by and between a given user device 104 and a given sync server 102 [0052] facilitate bi-directional communication of one or more users’ reactions to a given content during a watch party} i.e. communication of media content over the communication links 122 facilitates a chat link where reactions are sent see [col. 3, ls. 39-49] where media content is reactions … e.g. over an internet based chat room (i.e. for chatting/messaging to occur, a chat room would have to connect members over a network, e.g. internet, such as on a server/service/platform running a communication service as known in the art)); 
establishing a second chat link established between the second user device and the sync server ([col. 4, ls. 3-18] communication links 122 connecting computing platform and content server with second media player 130b i.e. communication of media content over the communication links 122 facilitates a chat link where reactions are sent see [col. 3, ls. 39-49] where media content is reactions, such as for a second user 128b); and 
detecting a first reaction by the first user device ([col. 3, ls. 39-49] capture and transmit reactions to viewing the entertainment content, wherein to capture for transmission requires detecting a reaction so as to capture said reaction); 
communicating the first reaction to the second user device via each of the first chat link and the second chat link ([col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions); and 
synchronizing, by the sync server, presentation of the first copy by the first user device with a presentation of the second copy and the first reaction by the second user device ([col. 12, ls. 44-62] content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players (i.e. substantially simultaneously present the content separately provided to each of the first/second devices, e.g. including reaction content set forth above)).  
Regarding claim 20, Comito discloses:
The method of claim 19, set forth above, further comprising: 
determining a first user device delay for the first user device ([col. 16, ls. 48-61] first seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. for a second device seeking, it would be a first delay)); 
determining a second user device delay for the second user device ([col. 16, ls. 48-61] first seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. second delay)); 
determining a first latency for the first chat link ([col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and first media player (i.e. first latency)); 
determining a second latency for the second chat link ([col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and second media player (i.e. second latency)); and 
wherein the synchronizing of the presentation of the first copy by the first user device with the presentation of the second copy and the first reaction by the second user device is based upon at least one of the first user device delay, the second user device delay, the first latency and the second latency ([col. 12, ls. 44-62] increase/decrease the rate at which the media content is played out by one of first media players by content coordination messages provided by system wherein content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players [col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and first media player (i.e. first latency) [col. 16, ls. 48-61] seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. first delay) [col. 17, ls. 7-19] playhead position of first media player differs from the desired coordination state specified in first content coordination message, adjusted for latency, then another synchronization strategy may be employed, e.g. playout rate modified (i.e. where second device seeking ahead would denote a first device delay by X)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comito in view of Dodson et al. (US-11051059-B2) hereinafter Dodson.
Regarding claim 1, Comito discloses:
A system for facilitating watch parties ([col. 3, ls. 59-col. 4, ls. 2] [FIG. 1] system for coordinating delivery of media content to multiple media players (i.e. watch party)) comprising: 
a sync server ([FIG. 1] computing platform 102); 
a first user device, for use by a first user, communicatively coupled to the sync server ([col. 4, ls. 3-18] [FIG. 1] media player 130a with display 138a for user 128a, e.g. connected to computing platform over links 122); 
a second user device, for use by a second user, communicatively coupled to the sync server ([col. 4, ls. 3-18] [FIG. 1] media player 130b with display 138b for user 128b, e.g. connected to computing platform over links 122); and 
a content source providing a content ([FIG. 1] content server 124); 
Comito does not explicitly disclose:
wherein the sync server is configured to transmit the content as each of a first content to the first user device and as a second content to the second user device;
wherein the first user device transmits a first user device current frame identifier to the sync server;
wherein the second user device transmits a second user device current frame identifier to the sync server;
wherein the sync server compares the first user device current frame identifier to the second user device current frame identifier;
wherein the sync server is configured to adjust a first bit rate for the first content based on a result of the comparison; and
wherein upon adjusting the first bit rate, the first content and second content are respectively provided to each of the first user device and the second user device such that the first user device and the second user device can substantially simultaneously and separately present the first content to the first user and the second content to the second user.
	However, Dodson discloses:
wherein the sync server is configured to transmit the content as each of a first content to the first user device and as a second content to the second user device ([col. 3, ls. 33-48] synchronizer may include a memory … one or more media titles may also be stored in the memory or the mass storage … or at a remote location accessible to the synchronizer over the network [col. 5, ls. 4-31] synchronizer may then begin delivering the chosen media title to client device platforms who have established a connection with the synchronizer [col. 5, ls. 64-col. 6, ls. 24] comparing the frames of the media title that are presently being displayed by each of the client device platforms (i.e. separate contents, e.g. so as able to identify present frames per client so as to compare them));
wherein the first user device transmits a first user device current frame identifier to the sync server ([col. 5, ls. 64-col. 6, ls. 24] determining if a client device platform 103 is ahead of or behind other client device platforms 103 in the group 104, e.g. comparing the frames of the media title 106 that are presently being displayed by each of the client device platforms (i.e. monitoring via the synchronizer, of clients, to compare frames presently displayed on the clients must have the synchronizer receive an identity of the current frame presently displayed on the user device, e.g. of a first device));
wherein the second user device transmits a second user device current frame identifier to the sync server ([col. 5, ls. 64-col. 6, ls. 24] determining if a client device platform 103 is ahead of or behind other client device platforms 103 in the group 104, e.g. comparing the frames of the media title 106 that are presently being displayed by each of the client device platforms (i.e. monitoring via the synchronizer, of clients, to compare frames presently displayed on the clients must have the synchronizer receive an identity of the current frame presently displayed on the other user device for comparison, e.g. of a second device));
wherein the sync server compares the first user device current frame identifier to the second user device current frame identifier ([col. 6, ls. 11-24] determining if a client device platform 103 is ahead of or behind other client device platforms 103 in the group 104, e.g. comparing the frames of the media title 106 that are presently being displayed by each of the client device platforms);
wherein the sync server is configured to adjust a first bit rate for the first content based on a result of the comparison ([col. 8, ls. 27-41] client device platform number 1 has a playback progress that is one minute behind that of the other client device platforms in the group … synchronizer may change the playback mode of client device platform number 1 from the standard mode to the fast playback mode to bring the entire group back into synchronization … increasing the playback rate (i.e. adjust a first bit rate for the content)); and
wherein upon adjusting the first bit rate ([col. 8, ls. 27-41] increasing the playback rate), the first content and second content are respectively provided to each of the first user device and the second user device such that the first user device and the second user device can substantially simultaneously and separately present the first content to the first user and the second content to the second user ([col. 8, ls. 27-41] e.g. to bring the entire group 104 back into synchronization, see [col. 1, ls. 31-53] synchronized playback would ensure that any given time, all of the users are viewing the same frame of the episode (i.e. contents provided that playback is substantially simultaneously)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito in view of Dodson to have utilized frame identifiers and compared frames so as to synchronize content playback. One of ordinary skill in the art would have been motivated to do so to bring the entire group back into synchronization where synchronized playback would ensure that all of the users are viewing the same frame (Dodson, [col. 1, ls. 31-53] [col. 8, ls. 27-41]).
Regarding claim 2, Comito-Dodson disclose:
The system of claim 1, set forth above,
Comito discloses:
wherein the sync server adjusts a first rate based upon a first latency and a first delay ([col. 12, ls. 44-62] increase/decrease the rate at which the media content is played out by one of first media players by content coordination messages provided by system wherein content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players [col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and first media player (i.e. first latency) [col. 16, ls. 48-61] seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. first delay) [col. 17, ls. 7-19] playhead position of first media player differs from the desired coordination state specified in first content coordination message, adjusted for latency, then another synchronization strategy may be employed, e.g. playout rate modified).  
Comito does not explicitly disclose:
wherein the sync server adjusts the first bit rate based upon a first latency and a first delay.
However, Dodson discloses:
wherein the sync server adjusts the first bit rate based upon a first latency and a first delay ([col. 6, ls. 44-59] synchronizer may preemptively alter the playback mode to account for the latency [col. 7, ls. 1-15] synchronizer to begin altering the playback mode to account for these potential delays).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito in view of Dodson to have synchronized content playback in accounting for latency and delay. One of ordinary skill in the art would have been motivated to do so to bring the entire group back into synchronization where synchronized playback would ensure that all of the users are viewing the same frame (Dodson, [col. 1, ls. 31-53] [col. 8, ls. 27-41]).
Regarding claim 3, Comito-Dodson disclose:
The system of claim 2, set forth above, 
Comito discloses:
wherein the first latency arises over a first content link between the sync server and the first user device ([col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and first media player).  
Regarding claim 4, Comito-Dodson disclose:
The system of claim 3, set forth above, 
Comito discloses:
wherein the first delay is a first user device delay ([col. 16, ls. 48-61] seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. first delay, e.g. offset between playhead)); 
wherein the first user device delay occurs while the first user device decodes the first content for presentation to the first user ([col. 16, ls. 48-61] seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. first delay) [col. 17, ls. 7-19] e.g. modified playout rate by a small percentage for a computed time interval such that the playhead will arrive in proper synchronization at the end of the time interval, such as a heartbeat interval (i.e. synchronizing the playhead by the offset and latency)).  
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comito-Dodson in view of Buyukkoc et al. (US-20120131110-A1) hereinafter Buyukkoc.
Regarding claim 14, Comito discloses:
A method for facilitating watch parties ([col. 3, ls. 59-col. 4, ls. 2] [FIG. 1] system for coordinating delivery of media content to multiple media players (i.e. watch party)) comprising: 
forming a watch party including a first user device and a second user device ([col. 4, ls. 58-col. 5, ls. 7] users 128a and 128a can utilize respective media players to participate in a shared and substantially synchronized media consumption experience of first and second media content (i.e. to participate requires forming a watch party, e.g. multiple users in shared/synchronized media consumption)); 
Comito does not explicitly disclose:
receiving a first user device current frame identifier; 
receiving a second user device current frame identifier;
determining a first latency for first content link between the first user device and a sync server based on when the first user device current frame identifier is received;
determining a second latency for a second content link between the second user device and the sync server based on when the second user device current frame identifier is received; and
comparing the first latency to the second latency;
adaptively changing at least one of a first bit rate for the first content link and a second bit rate for the second content link; 
wherein at least one of the first bit rate and the second bit rate are adaptively changed such that a first presentation of a first content by the first user device occurs substantially simultaneously with a second presentation of a second content by the second user device.
However, Dodson discloses:
receiving a first user device current frame identifier ([col. 5, ls. 64-col. 6, ls. 24] determining if a client device platform 103 is ahead of or behind other client device platforms 103 in the group 104, e.g. comparing the frames of the media title 106 that are presently being displayed by each of the client device platforms (i.e. monitoring via the synchronizer, of clients, to compare frames presently displayed on the clients must have the synchronizer receive an identity of the current frame presently displayed on the user device, e.g. of a first device)); 
receiving a second user device current frame identifier ([col. 5, ls. 64-col. 6, ls. 24] determining if a client device platform 103 is ahead of or behind other client device platforms 103 in the group 104, e.g. comparing the frames of the media title 106 that are presently being displayed by each of the client device platforms (i.e. monitoring via the synchronizer, of clients, to compare frames presently displayed on the clients must have the synchronizer receive an identity of the current frame presently displayed on the other user device for comparison, e.g. of a second device));
comparing the first latency to the second latency ([col. 6, ls. 44-59] latency for each client device platform may be measured … synchronizer send a packet to each of the client device platforms … round-trip time may be used as a measure of latency … if a client device platform has a latency that is higher than the other client device platforms (i.e. to determine if one platform has a higher latency requires to compare latencies));
adaptively changing at least one of a first bit rate for the first content link and a second bit rate for the second content link ([col. 6, ls. 44-59] alter the playback mode to account for the latency, e.g. if a client platform has a higher latency than others); 
wherein at least one of the first bit rate and the second bit rate are adaptively changed such that a first presentation of a first content by the first user device occurs substantially simultaneously with a second presentation of a second content by the second user device ([col. 8, ls. 27-41] e.g. to bring the entire group 104 back into synchronization, see [col. 1, ls. 31-53] synchronized playback would ensure that any given time, all of the users are viewing the same frame of the episode (i.e. contents provided that playback is substantially simultaneously)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito in view of Dodson to have utilized frame identifiers and compared frames so as to synchronize content playback. One of ordinary skill in the art would have been motivated to do so to bring the entire group back into synchronization where synchronized playback would ensure that all of the users are viewing the same frame (Dodson, [col. 1, ls. 31-53] [col. 8, ls. 27-41]).
Comito-Dodson do not explicitly disclose:
determining a first latency for first content link between the first user device and a sync server based on when the first user device current frame identifier is received;
determining a second latency for a second content link between the second user device and the sync server based on when the second user device current frame identifier is received; and
However, Buyukkoc discloses:
determining a first latency for first content link between the first user device and a sync server based on when the first user device current frame identifier is received ([0015-0016] determine first/second network information … e.g. latency … provided to the group presence server by the devices);
determining a second latency for a second content link between the second user device and the sync server based on when the second user device current frame identifier is received ([0015-0016] determine first/second network information … e.g. latency … provided to the group presence server by the devices); and
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Dodson in view of Buyukkoc to have determined latency from various methods known in the art, such as round trip-time or signaling information from a client. One of ordinary skill in the art would have been motivated to do so to synchronize multimedia content based on network information (Buyukkoc, [0017]).
Regarding claim 15, Comito-Dodson-Buyukkoc disclose:
The method of claim 14, set forth above, 
Comito discloses:
wherein the first content and the second content are substantially identical ([col. 2, ls. 43-67] each user may individually stream or otherwise access a different instantiation of the same content).  
Regarding claim 16, Comito-Dodson-Buyukkoc disclose:
The method of claim 15, set forth above, further comprising: 
Comito discloses:
detecting, by the first user device, a first reaction ([col. 3, ls. 39-49] capture and transmit reactions to viewing the entertainment content, wherein to capture for transmission requires detecting a reaction so as to capture said reaction); 
communicating, by the first user device, the first reaction to the second user device ([col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions); and 
presenting, by the second user device, the first reaction substantially simultaneously with the detecting of the first reaction by the first user device ([col. 12, ls. 44-62] content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players (i.e. substantially simultaneously present the content separately provided to each of the first/second devices, e.g. including reaction content set forth above)).  
Regarding claim 17, Comito-Dodson-Buyukkoc disclose:
The method of claim 16, set forth above, further comprising: 
Comito discloses:
synchronizing, by the first user device, the first reaction with a first segment of the first content ([col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions [col. 4, ls. 3-18] [FIG. 1] first media content 126a, e.g. to 130a over 122 links to the user respectively shown in the figure [col. 12, ls. 44-62] content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players (i.e. substantially simultaneously present the content separately provided to each of the first/second devices, e.g. including reaction content set forth above)); 
synchronizing, by the second user device, the first reaction with a second segment of the second content ([col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions [col. 4, ls. 3-18] [FIG. 1] second media content 126b, e.g. to 130b over 122 links to the user respectively shown in the figure [col. 12, ls. 44-62] content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players (i.e. substantially simultaneously present the content separately provided to each of the first/second devices, e.g. including reaction content set forth above)); 
wherein the first segment is presented by the first user device substantially simultaneously with the presenting, by the second user device, of the second segment and the first reaction ([col. 12, ls. 44-62] content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players (i.e. substantially simultaneously present the content separately provided to each of the first/second devices, e.g. including reaction content set forth above)).  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comito-Dodson in view of Zhi-Hui et al. (CN-110430457-B) hereinafter Zhi-Hui.
Regarding claim 5, Comito-Dodson disclose:
The system of claim 4, set forth above,
Comito discloses:
wherein a first reply received by the sync server from the first user device ([col. 15, ls. 41-52] ping round trip, wherein round trip includes to and from a source/destination, e.g. from a server to a client, back to the server (i.e. a reply)) includes: 
a first network time and a first device time ([col. 16, ls. 14-61] first state message sent by first media player to computing platform will add an offset to X derived from the above-computed rolling average, e.g. weighted rolling average of the drift buffer elements (e.g. test latency values)); 
wherein the first network time indicates when a first ping sent by the sync server was received by the first user device ([col. 15, ls. 41-52] ping requests from first media player to computing platform, e.g. latency value based on time duration of each ping round trip (i.e. ping from server to media player, e.g. first network time)); and 
wherein the sync server is configured to execute non-transient computer instructions for: 
determining the first latency based upon the first network time ([col. 15, ls. 41-52] latency value based on time duration of each ping round trip); and 
	Comito does not explicitly disclose:
wherein the first device time indicates when the first user device completed decoding of a first data packet provided with the first ping; and
determining the first user device delay based upon the first device time.  
	However, Zhi-Hui discloses:
wherein the first device time indicates when the first user device completed decoding of a first data packet provided with the first ping ([pg. 4] s104, e.g. calculating the decoding time of the second device to the audio data (i.e. first time for a first device)); and
determining the first user device delay based upon the first device time ([pg. 4] in order to obtain the relatively more accurate playing time delay).  
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Dodson in view of Zhi-Hui to have determined the first user device delay based upon the first device time indicating when the first user device completed decoding of a first data packet provided with the first ping. One of ordinary skill in the art would have been motivated to do so in order to obtain the relatively more accurate playing time delay (Zhi-Hui, [pg. 4]).
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comito-Dodson-Zhi-Hui in view of Akram et al. (US-20110246908-A1) hereinafter Akram.
Regarding claim 6, Comito-Dodson-Zhi-Hui disclose:
The system of claim 5, set forth above, 
Comito-Dodson-Zhi-Hui do not explicitly disclose:
wherein the first data packet includes an MPEG encoded video content segment.  
However, Akram discloses:
wherein the first data packet includes an MPEG encoded video content segment ([0084] multicast video content, e.g. MPEG-2).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Dodson-Zhi-Hui in view of Akram to have included a MPEG video content segment. One of ordinary skill in the art would have been motivated to do so to use various video/audio compression and transmission protocols that are known such as MPEG-2 (Akram, [0084]).
Regarding claim 7, Comito-Dodson-Zhi-Hui-Akram disclose:
The system of claim 6, set forth above,
Comito discloses:
wherein the sync server is further configured to adjust a second rate for the second content based upon a second latency and a second delay  ([col. 12, ls. 44-62] increase/decrease the rate at which the media content is played out by one of first media players by content coordination messages provided by system wherein content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players [col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and first media player (i.e. first latency) [col. 16, ls. 48-61] seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. first delay) [col. 17, ls. 7-19] playhead position of first media player differs from the desired coordination state specified in first content coordination message, adjusted for latency, then another synchronization strategy may be employed, e.g. playout rate modified (i.e. for a second media player and second media content, a second rate for second latency and second delay)); 
wherein the second latency arises over a second content link between the sync server and the second user device  ([col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and second media player); 
wherein the second delay is a second user device delay ([col. 16, ls. 48-61] first seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. second delay, e.g. offset between playhead)); and 
wherein the second user device delay occurs while the second user device processes the second content for presentation to the second user ([col. 16, ls. 48-61] first seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. second delay) [col. 17, ls. 7-19] e.g. modified playout rate by a small percentage for a computed time interval such that the playhead will arrive in proper synchronization at the end of the time interval, such as a heartbeat interval (i.e. synchronizing the playhead by the offset and latency)).  
Comito does not explicitly disclose:
wherein the sync server is further configured to adjust a second bit rate for the second content based upon a second latency and a second delay;
However, Dodson discloses:
wherein the sync server is further configured to adjust a second bit rate for the second content based upon a second latency and a second delay ([col. 6, ls. 44-59] synchronizer may preemptively alter the playback mode to account for the latency [col. 7, ls. 1-15] synchronizer to begin altering the playback mode to account for these potential delays);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Dodson-Zhi-Hui-Akram to have synchronized content playback in accounting for latency and delay. One of ordinary skill in the art would have been motivated to do so to bring the entire group back into synchronization where synchronized playback would ensure that all of the users are viewing the same frame (Dodson, [col. 1, ls. 31-53] [col. 8, ls. 27-41]).
Regarding claim 8, Comito-Dodson-Zhi-Hui-Akram disclose:
The system of claim 7, 
Comito discloses:
wherein a second reply received by the sync server from the second user device  ([col. 15, ls. 41-52] ping round trip, wherein round trip includes to and from a source/destination, e.g. from a server to a client, back to the server (i.e. a reply, such as between a second media player and computing platform)) includes: 
a second network time and a second device time ([col. 16, ls. 14-61] first state message sent by first media player to computing platform will add an offset to X derived from the above-computed rolling average, e.g. weighted rolling average of the drift buffer elements (e.g. test latency values, wherein for a second media player, it will be a second state message)); 
wherein the second network time indicates when a second ping sent by the sync server was received by the second user device ([col. 15, ls. 41-52] ping requests from first media player to computing platform, e.g. latency value based on time duration of each ping round trip (i.e. ping from server to media player, wherein a second ping for a second media player for second latency, e.g. second network time)); and 
wherein the sync server is configured to execute non-transient computer instructions for: 
determining the second latency based upon the second network time ([col. 15, ls. 41-52] latency value based on time duration of each ping round trip); and 
	Comito does not explicitly disclose:
wherein the second device time indicates when the second user device completed decoding of a second data packet provided with the second ping; and 
determining the second user device delay based upon the second device time. 
However, Zhi-Hui discloses:
wherein the second device time indicates when the second user device completed decoding of a second data packet provided with the second ping ([pg. 4] s104, e.g. calculating the decoding time of the second device to the audio data); and
determining the second user device delay based upon the second device time ([pg. 4] in order to obtain the relatively more accurate playing time delay).  
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Dodson-Zhi-Hui-Akram to have determined the first user device delay based upon the first device time indicating when the first user device completed decoding of a first data packet provided with the first ping. One of ordinary skill in the art would have been motivated to do so in order to obtain the relatively more accurate playing time delay (Zhi-Hui, [pg. 4]).
Regarding claim 9, Comito-Dodson-Zhi-Hui-Akram disclose:
The system of claim 8, set forth above,
Comito-Dodson-Zhi-Hui do not explicitly disclose:
wherein the first data packet and the second data packet include an identical MPEG encoded video content segment.  
However, Akram discloses:
wherein the first data packet and the second data packet include an identical MPEG encoded video content segment ([0084] multicast video content, e.g. MPEG-2).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Dodson-Zhi-Hui-Akram to have included a MPEG video content segment. One of ordinary skill in the art would have been motivated to do so to use various video/audio compression and transmission protocols that are known such as MPEG-2 (Akram, [0084]).
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comito-Dodson-Zhi-Hui-Akram in view of Bertolami et al. (US-11303947-B2) hereinafter Bertolami.
Regarding claim 10, Comito-Dodson-Zhi-Hui-Akram disclose:
The system of claim 9, set forth above, 
Comito-Dodson-Zhi-Hui-Akram do not explicitly disclose:
wherein the sync server is further configured to execute non-transient computer instructions for: 
determining the first latency at multiple first bit rates; and 
determining the second latency at multiple second bit rates.  
	However, Bertolami discloses:
wherein the sync server is further configured to execute non-transient computer instructions for:
determining the first latency at multiple first bit rates ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower (i.e. buffering rate for current rate, as well as when switched to lower rate, e.g. multiple rates for first device when under consideration for slow buffering)); and 
determining the second latency at multiple second bit rates ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower (i.e. buffering rate for current rate, as well as when switched to lower rate, e.g. multiple rates for second device when under consideration for slow buffering)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Dodson-Zhi-Hui-Akram in view of Bertolami to have adjusted a bit rate of content to be provided to the first and second devices so that they can substantially simultaneously and separately present the first and second contents based upon a latency and delay. One of ordinary skill in the art would have been motivated to do so to cause synchronized presentation of the media content item to be maintained across the user devices (Bertolami, [col. 4, ls. 25-56]).
Regarding claim 11, Comito-Dodson-Zhi-Hui-Akram-Bertolami disclose:
The system of claim 10, set forth above, 
Comito-Dodson-Zhi-Hui-Akram do not explicitly disclose:
wherein the sync server is further configured to execute non-transient computer instructions for: 
determining the first user device delay at multiple first bit rates; 
determining the second user device delay multiple second bit rates.
	However, Bertolami discloses:
wherein the sync server is further configured to execute non-transient computer instructions for: 
determining the first user device delay at multiple first bit rates ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower (i.e. buffering rate for current rate, as well as when switched to lower rate, e.g. multiple rates for first device when under consideration for slow buffering)); 
determining the second user device delay multiple second bit rates ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower (i.e. buffering rate for current rate, as well as when switched to lower rate, e.g. multiple rates for second device when under consideration for slow buffering)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Dodson-Zhi-Hui-Akram-Bertolami to have adjusted a bit rate of content to be provided to the first and second devices so that they can substantially simultaneously and separately present the first and second contents based upon a latency and delay. One of ordinary skill in the art would have been motivated to do so to cause synchronized presentation of the media content item to be maintained across the user devices (Bertolami, [col. 4, ls. 25-56]).
Regarding claim 12, Comito-Dodson-Zhi-Hui-Akram-Bertolami disclose:
The system of claim 11, set forth above,
Comito-Dodson-Zhi-Hui-Akram do not explicitly disclose:
wherein the sync server is further configured to execute non-transient computer instructions for: 
determining a first minimum quality level for presentation of the first content, at each of the multiple first bit rates, based upon the first latency and the first device delay; and 
determining a second minimum quality level for presentation of the second content, at each of the multiple second bit rates, based upon the second latency and the second device delay.  
	However, Bertolami discloses:
wherein the sync server is further configured to execute non-transient computer instructions for: 
determining a first minimum quality level for presentation of the first content, at each of the multiple first bit rates, based upon the first latency and the first device delay ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower (i.e. buffering rate for current rate, as well as when switched to lower rate, e.g. multiple rates for first device when under consideration for slow buffering, wherein a lower rate is required (i.e. minimum) to maintain synchronized presentation)); and 
determining a second minimum quality level for presentation of the second content, at each of the multiple second bit rates, based upon the second latency and the second device delay ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower (i.e. buffering rate for current rate, as well as when switched to lower rate, e.g. multiple rates for second device when under consideration for slow buffering, wherein a lower rate is required (i.e. minimum) to maintain synchronized presentation)).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Dodson-Zhi-Hui-Akram-Bertolami to have adjusted a bit rate of content to be provided to the first and second devices so that they can substantially simultaneously and separately present the first and second contents based upon a latency and delay. One of ordinary skill in the art would have been motivated to do so to cause synchronized presentation of the media content item to be maintained across the user devices (Bertolami, [col. 4, ls. 25-56]).
Regarding claim 13, Comito-Dodson-Zhi-Hui-Akram-Bertolami disclose:
The system of claim 12, set forth above,
Comito discloses:
wherein the content source is the first user device ([col. 2, ls. 43-67] access content e.g. stored locally (i.e. stored in first media player)).   
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comito-Dodson-Buyukkoc in view of Todd (US-20180316939-A1).
Regarding claim 18, Comito-Dodson-Buyukkoc disclose:
The method of claim 17, set forth above, 
Comito discloses:
wherein the first reaction is communicated by the first user device to the sync server over a first chat link ([col. 4, ls. 3-18] communication links 122 connecting computing platform and content server with first media player 130a [col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions)); and 
wherein the first reaction is communicated by the sync server to the second user device over a second chat link ([col. 4, ls. 3-18] communication links 122 connecting computing platform and content server with second media player 130b [col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions)); and 
Comito does not explicitly disclose:
wherein each of the first chat link and the second chat link utilize 5G communications technology.  
	However, Todd discloses:
wherein each of the first chat link and the second chat link utilize 5G communications technology ([0252] heterogenous input sources may be received via 5G or other transmission means and the like). 
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Dodson-Buyukkoc in view of Todd to have utilized 5G communications for the chat link. One of ordinary skill in the art would have been motivated to do so to have heterogenous input sources be received via 5G (Todd, [0252]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
M. O. van Deventer, H. Stokking, M. Hammond, J. Le Feuvre and P. Cesar, "Standards for multi-stream and multi-device media synchronization," in IEEE Communications Magazine, vol. 54, no. 3, pp. 16-21, March 2016, doi: 10.1109/MCOM.2016.7432166. (Year: 2016)
Garten et al. (US-20190253742-A1) DISTRIBUTION AND PLAYBACK OF MEDIA CONTENT;
Stockhammer et al. (US-20200112753-A1) SERVICE DESCRIPTION FOR STREAMING MEDIA DATA;
Sun (US-10939148-B2) PLAYBACK SYNCRHONIZATION AMONG ADAPTIVE BITRATE STREAMING CLIENTS;
Jacoby et al. (US-20060271960-A1) SYSTEM AND METHOD FOR ALLOWING USERS TO ENGAGE IN A "MOVIE THEATER" VIEWING EXPERIENCE IN A DISTRIBUTED ENVIRONMENT;
Gratton et al. (US-8223185-B2) METHODS AND APPARATUS FOR PROVIDING CHAT DATA AND VIDEO CONTENT BETWEEN MULTIPLE VIEWERS;
Mayhew et al. (US-11128916-B2) SYSTEMS AND METHODS FOR REAL-TIME ADAPTIVE BITRATE TRANSCODING AND TRANSMISSION OF TRANSCODED MEDIA;
Chen (US-20120246679-A1) METHOD AND APPARATUS FOR INITIATING AND EXECUTING A JOINT VIEWING SESSION OF A PROGRAMMING EVENT;
Caspi (US-9252950-B2) METHODS AND APPARATUS FOR INTERACTIVE MULTIMEDIA COMMUNICATION;
Esser et al. (US-10135887-B1) SHARED MULTIMEDIA ANNOTATIONS FOR GROUP-DISTRIBUTED VIDEO CONTENT;
Silver (US-20140195675-A1) SIMULTANEOUS CONTENT DATA STREAMING AND INTERACTION SYSTEM;
Lind et al. (US-20170093769-A1) SHARED CONTENT PRESENTATION WITH INTEGRATED MESSAGING;
Francisco (US-20160182928-A1) SYNCHRONIZING PROGRAM PRESENTATION;
Madison et al. (US-10536741-B1) SYNCHRONIZING INTERNET ("OVER THE TOP") VIDEO STREAMS FOR SIMULTANEOUS FEEDBACK;
Strickland (US-20210037295-A1) SOCIALLY ANNOTATED AUDIOVISUAL CONTENT;
Camargo et al. (US-11166065-B1) SYNCHRONIZING PRESENTATION OF CONTENT PRESENTED BY MULTIPLE CLIENT DEVICES;
Krutsch et al. (US-10819758-B1) LIVE MULTIPARTY AUDIO-VISUAL COMMUNICATION LINKING SYSTEM AND METHOD;
Felman (US-20220132214-A1) SYSTEMS AND METHODS FOR ANNOTATING VIDEO MEDIA WITH SHARED, TIME-SYNCHRONIZED, PERSONAL REACTIONS.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453